DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 15, 25, 39-41, 43, 45, 47-49, 51-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to moving a content item to a storage location based on number of requests (popularity). 
Claims 1, 15, 25, 39-41, 43, 45, 47-49, 51-56  do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1, 15, 25, 39-41, 43, 45, 47-49, 51-56 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
   Claim 1, recites determining a storage location, determining a first time period, determining a second time period, determining a time period (a portion of the first time period and a portion of the second time period), determining a popularity of contents and causing a content item to be moved the storage location. 

Claim 47, recites storing plurality of content items, receiving requests, moving content items to storage location based on quantities of requests and recency of the requests. 
The limitation of determining a storage location, determining time period, determining second time period, determining a time period (portion of the first time period and portion of the second time period) and assigning weigh (to requests made during the time period) and causing to move or change location, covers certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the steps from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claim recites additional element of a computing device to cause the content item to be moved or a cause a change in storage location (as claimed in claim 1 and 15). The computing device is claimed and described in the specification at a high level of generality, which at best amounts to mere instruction to 
The claims as a whole merely describe how to generally apply the concept of moving content items to a storage based on popularity (number of requests). The computing device, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining first and second time periods (identifying predetermined time periods, such as television programs) and assign weight (to requests made before the programs show starts, for determining demands) and changing the location based on the demand), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements represent either a generic computer or steps that are normally performed by a generic computer including the steps of receiving, determining and storing. The steps of determining popularity based on content request, assigning value to request contents and causing a computing device to change storage location (moving or removing contents in an edge server) are a well-understood, routine and conventional because those steps are computer operations found in any computer system.  Specifically there is no improvement to the functioning of the computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Berkheimer (parsing and comparing data), TLI communication (storing digital images in an organized manner). 

Easty et al. (US 6,189,008 B1), Dynamic digital asset management (changing a storage location from central to endpoint databases);
Pai et al. (US 2006/0271972 A1), Popularity-based on-demand media distribution;
Tsukidate et al. (US 2004/0064832 A1), Content delivery system having a central device and plurality of edge servers for moving content);
Whyte et al. (US 2012/0159558 A1), Cache management for video on demand;
Faibish et al. (US 2003/0005457 A1), Video file server cache management using rating (reserving local cache resources for most popular movies);
Turner et al. (US 8,255,457 B2), Adaptive content load balancing.
 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computing device. However, the elements are recited at high level of generality, and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims do no more than require generic computer elements to perform the generic computer functions, rather than improve computer capabilities. Therefore, the claims are not patent eligible.

Dependent claims 25, 39-41, 43, 45, 48, 49, 51-56 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 25, 39-41, 43, 45, 48, 49, 51-56, are patent ineligible. Hence, claims 1, 15, 25, 39-41, 43, 45, 47-49, 51-56 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 15, 25, 38, 40-42, 47-49, 52-54, 56 and 57 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Turner et al. (US 8,255,457 B2).

Turner teaches determining a first storage location associated with storage of one or more popular content items (cache memory for popular recorded media content) (fig. 1, col. 3 lines 17) :
determining a first time period during which a first type of content is popular (each hour of the day can have a different category of popular media content, example children program popular during the morning), and a second time period during which a second type of content is popular (adult centric programming such as movies can be in higher demand during evening hours), wherein the first time period and the second time period are consecutive periods of time (different category are shown in consecutive periods) (see col. 4 lines 61-67). 
determining, based on a time boundary between the first time period and the second time period, a weight change time period comprising at least a portion of the first time period and at least a portion of the second time period (each show or program includes a time period between the first show and the second show);
determining, based on receiving a plurality of requests for a content item during the weight change period, a popularity of the content item during the second time period, wherein the content item is associated with the second type of content (popularity determined by  tracking the number of requests over days and/or hours and can be weighted, such as where past days are weighed less than current day (if the requests for media type (show) is tracked continuously, then the popularity of content during the time period between one show and another show is being determined by weighing requests within an hour), and wherein the plurality of requests received during the weight change time period are assigned a higher weight 
causing, by a computing device and based on weighting of the plurality of requests, the content item to be moved from a second storage location to the first storage location (see fig. 3, col. 7 lines 1-41).
Claims 15; 
Turner teaches storing, at a plurality of storage locations, a plurality of content items of different types (service nodes including recording media such as cache …) (see fig. 1, col. 2 line 54 to col. 3 line 17); 
receiving a plurality of content item requests for the content items (requests for media content are received) (see fig. 3, col. 6 lines 52-67); 
determining, by a computing device, to change storage locations for one or more of the content items, wherein the determining comprises weighting the content item requests based on: recency and whether the content item request were received during a time period based on a time when a first type of content is expected to become more popular than a second type of content …(TV programs every hour showing different shows and/or programs, …children program is more popular in the morning time and adult-centric shows are more popular in the evening time period (see col. 4 lines 33-67); wherein content item requests received during the first time period are given a higher weight than content item request outside the time period content (popularity determined by  tracking the number of requests over days and/or hours and can be weighted, such as where past days are weighed less than current day (see col. 4 lines 61-67, see col, 7 line 55 to col. 8 line 3) 

Claim 25:
Turner teaches wherein the content type comprises of different genre (television-based programs, video on-demand, etc.) (see col. 3 lines 1-17, col. 4 line 61 to col. 5 line 4).
Claim 40:
Turner teaches herein the first time period and the second time period are repeating daily time period (television shows or programs include daily shows such as soap operas and children shows) (col. 3 lines 1-17, col. 4 line 61 to col. 5 line 4). 
Claim 41: 
Turner teaches wherein the first time period and the second time period correspond to an expected change in demographics of viewers between the first time period and the second time period (each hour of the day can have a different category of media content … )( col. 4 line 61 to col. 5 line 4). 
Claim 47:
Turner teaches storing, at a plurality of storage locations, a plurality of content items of different types (service nodes including recording media such as cache …) (see fig. 1, col. 2 line 54 to col. 3 line 17); 
receiving a plurality of content item requests for the content items (requests for media content are received) (see fig. 3, col. 6 lines 52-67); 
moving one or more of the content items between the plurality of storage locations based on: quantities of requests for the content items; and weighing the requests for each of the content  (popularity determined by  tracking the number of requests over days and/or hours and can be weighted, such as where past days are weighed less than current day (see col. 4 lines 61-67, see col, 7 line 55 to col. 8 line 3) 
Claim 48.  
Turner teaches wherein the plurality of daily time ranges comprise recurring times of day on weekdays (see col. 4 lines 45-67, col. 5 lines 5-37).
Claim 49:
Turner teaches wherein the boundary is in a period overlapping at least a portion of each of the two adjacent daily time ranges (see col. 4 lines 45-67, col. 5 lines 5-37).
Claims 52, 53:
  Turner teaches wherein the two adjacent daily time ranges are different in a first service area of a content delivery network than in a second service area of the content delivery network; wherein the different genres of content that are most popular during the two adjacent daily time ranges are different in a first service area of a content delivery network than in a second service area of the content delivery network is inherent feature of television programs at different time zone having two adjacent daily time ranges such as children shows, soap opera.  
Claims 54, 56: 
Turner teaches wherein the two adjacent daily time range correspond to an expected change in demographics of viewers between the two adjacent daily time ranges (morning shows are correspond to expected change in demographic (i.e., children) and evening shows are for adults (see col. 4 line 45 to col. 5 line 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 43, 51 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Tsukidate et al. (US 7, 299, 275 B2).

Claims 39, 43, 55:
 Turner teaches changing the storage location of one or more content items based on popularity. Turner does not teaches providing recommendation list and the list comprising of the moved content item. Tsukidate teaches causing, by the computing device and based on the change of the storage location of the one or more of the content items, output of a content recommendation list comprising the moved content item (recommendation list including moved content item) (see fig. 11-14). Tsukidate teaches relocation of content is performed periodically (every day or every week) and providing recommendation list ranked based on popularity and based on location (see [0080]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Tsukidate’s recommendation list in Turner’s content load balancing system in order to efficiently provide program materials in a cable television system by recommending content items that are already cached in edge server.
Claim 51:
Tsukidate wherein the weighing the requests differently comprises weighing content item requests received from a first service area, of a content delivery network, different from content .

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner further in view of Hasek (US 2009/0083279 A1).
Claim 45:
Hasek teaches adjusting a popularity of a first content item, based on resolution or a frame rate of the first content item; and based on the adjusted popularity of the second first content item, sending, to at least one user device within the service area, a content recommendation comprising the first content item (see abstract, [0014]-[0020], [0163]-[0169]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Hasek’s scoring of contents based on resolution or frame rate, in Turner’s distribution system in order to store the content item based on the expected format to be requested. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 25, and 38-43, 45, 47-49, 51-57 have been considered and addressed above.
Applicant argues that  in Turner the weight change period is not based “on a time boundary between the first time period and the second time period”. 
Regarding the weight change Applicant’s specification discloses as follows: 
[0034] In step 315, the computing device may identify and/or determine one or more time frames used to track the number of requests for each content item identified in step 310. The computing device may track the number of requests for each item within each time frame. The time frames may be mutually exclusive. For example, a first time frame may include a time period from 2PM to 3PM, and a second time frame may include a time period from 3PM to 4:30PM. The time frames may also overlap. For example, a first time frame may include a time period from 2PM to 4PM, and a second time frame may include a time period from 3:30PM to 4:15PM. The time frames may also be dynamic. For example, a first time frame may include a time period from the current time (e.g., the time of a content request) to fifteen minutes prior to the current time. The first time frame may change as the current time changes. A second time frame may similarly include a time period from the current time to one hour ago. Any number of time frames may be identified and/or stored by the computing device. 

[0035] During configuration, the computing device may also generate and/or retrieve count tables and counts for one or more items of content. The count tables may track the number of requests (counts) for particular content items made within each time frame determined in step 315. For example, if the first time frame includes a time period from the current time to fifteen minutes in the past, and an item of content, such as Movie 1, has been requested eight times within the first time frame, the count stored in the count table for Movie 1 during the first time frame may be eight. 

Regarding the “weigh change period) the specification disclose as follows:

[0038] Returning to FIG. 3, in step 320, the computing device (e.g., the content on demand device 105) may begin a series of steps to determine, e.g., arrange or rearrange, how content will be ranked or appear in recommendation lists provided to users in a service area. In step 320, the computing device may determine the weights for each time frame, representing how the system should emphasize time periods in generating a score for each content item. The score calculated for each content item may depend on the number of requests each content item has received, and the time frame in which those requests were received. In the example count table of FIG. 6, the number of requests in the time frame of the last 15 minutes may be given a weight of 40%. The number of requests in the time frame of the last 1 hour may be given a weight of 20%. The number of requests in the time frame of the last 3 hours may be given a weight of 15%. In this example, more recent requests (e.g., within the last 15 minutes) may be given more weight than less recent requests (e.g., within the last 1 hour or 3 hours), in the relative proportions of their weights. Other caches may prioritize content differently (e.g., a cache may give 90% weight to the last 15 minutes, to help keep up with fast changes in demand by ensuring that most of the most recently-requested content will be locally cached, but this may come at the expense of having to relocate content more frequently). Additional time frames may be factored into the popularity score. For example, the number of requests in the time frame of the current hour may be given a weight of 25%. Based on these example weights, Movie 1 may have a popularity score of 3.55 (1.times.0.40+6.times.0.20+8.times.0.15+3.times.0.25). TV Show 1 may have a popularity score of 2.75 (3.times.0.40+3.times.0.20+3.times.0.15+2.times.0.25). 
[0039] As noted above, requests may be weighted based on how recently they were made. This may generally allow the recommendation list to be temporally accurate, so that the list can present the most recent data on popularity. This recency, however, can be To help stay up-to-the-minute for these predictable changes in behavior, the computing device herein may be configured to be more sensitive to recent requests (e.g., to weight them more) if the requests are made during certain periods of the day when requests are expected to change. So, for example, if a switch from "daytime soaps" programming to "children's programming" is expected to occur between 3 and 4pm, then during that " weight change" period, requests may carry greater weight, so that the recommendation list can more quickly reflect a temporally-appropriate list of recommended programs. 

The same as applicant’s disclosure, Turner also tracks requests for content items and weighs the content based on the number of requests based on recency i.e., giving more weight to recent requests. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688